Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1342
                       Lower Tribunal No. 18-15594
                          ________________


                           G.C., The Mother,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Denise
Martinez-Scanziani, Judge.

     Twig, Trade, & Tribunal, PLLC, and Morgan L. Weinstein (Fort
Lauderdale), for appellant.

      Karla Perkins, for appellee Department of Children and Families; Sara
Elizabeth Goldfarb, Statewide Director of Appeals, and Laura J. Lee,
Assistant Director of Appeals (Tallahassee), for appellee Guardian ad Litem
(Tallahassee).

Before LOGUE, LINDSEY, and MILLER, JJ.


     LOGUE, J.
      G.C. appeals the decision terminating her parental rights over her

minor son K.C. K.C. was sheltered and placed in the care of G.C.’s aunt and

uncle two months after the child was born due to several incidents where the

child was placed at risk when G.C. violated an in-home safety plan. G.C. was

given a case plan with the goal of unification and provided services for two

years. The Department of Children and Families filed a petition for

termination of parental rights. After a three-day trial, the trial court granted

the petition.

      The trial court found that the Department had proved grounds for

termination of G.C.’s parental rights under subsections 39.806(1)(c)

(parent’s continuing involvement threatens the child, irrespective of

services); (1)(e)(1) (continuing abuse or neglect based on failure to

substantially comply with case plan); (1)(e)(2) (material breach of case plan);

and (1)(e)(3) (child in care for 12 of last 22 months and conditions for return

not met), of the Florida Statutes (2021). The trial court further found that

termination is in K.C.’s manifest best interests and is the least restrictive

means to protect him from harm.

      On appeal, G.C. does not contend that she is presently able to safely

reunite with the child, and she admitted at trial that after two years of services

she has not yet qualified for unsupervised visitation with the child. She



                                        2
argues that she should have been provided additional, specialized services

in light of her borderline personality disorder. G.C. did not raise this argument

in the court below and even now, on appeal, fails to indicate with any

precision what further services could have led to a different outcome. In any

event, the record reflects that (1) G.C. was provided with services

recommended by the two psychologists who diagnosed the borderline

personality disorder and (2) her dyadic (parent-child) therapist provided her

specialized individual therapy to address parenting issues related to her

condition.

      In these circumstances, the record supports the trial court’s findings

that G.C. has not substantially complied with the case plan and that

termination of G.C.’s parental rights is the least restrictive means to protect

K.C. from harm. See § 39.01(84) Fla. Stat. (2021)(“‘Substantial compliance’

means that the circumstances which caused the creation of the case plan

have been significantly remedied to the extent that the well-being and safety

of the child will not be endangered upon the child’s remaining with or being

returned to the child’s parent.”); S.M. v. Fla. Dep’t of Child. & Fams., 202 So.

3d 769, 772 (Fla. 2016) (“The least restrictive means prong does not require

the trial court to consider a permanent guardianship, instead of adoption,

after the grounds for termination have been established by clear and



                                       3
convincing evidence and reunification would not be in the manifest best

interests of the child.”).

      Although not necessary to our decision, we note as an aside that the

maternal aunt and uncle, who have been acting as K.C.’s caregivers for the

last two and a half years, are willing to adopt K.C. See § 39.001(1)(h), Fla.

Stat. (2021) (permanent placement should be achieved within one year); §

39.0136(1), Fla. Stat. (stating “time is of the essence for establishing

permanency for a child in the dependency system” and time limitations are

a right of the child).

      Affirmed.




                                     4